PER Curiam.
The record contains nothing to show that the term of court was regularly held or that the proceeding was properly instituted. Brown v. Johnson, 207 N.C. 807, 178 S.E. 570. Moreover the petitioners’ petition is not included in the transcript. Nothing is contained in the record except the findings of fact, the conclusions of law and the judgment entered pursuant thereto.
Consequently, the appeal is dismissed under Rule 19, Rules of Practice in the Supreme Court, 221 N.C. 553, et seq. See also Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126 and Waters v. Waters, 199 N.C. 667, 155 S.E. 564.
Appeal dismissed.
Higgins, J., not sitting.